Howard, J. (concurring in result):
In this case a dependent widow, assuming to have the right to do so under section 11 of the Workmen’s- Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], as amd. by Laws of 1914, chap. 316), has elected to claim compensation under this act. The employer, who appeals from the award herein, contends that the widow was not authorized by section 11 of the act to make the election and prosecute the claim herein, hut that it could only be done by the “ legal representative ” of the deceased; that is, by the executor or administrator.
Section 11 of the Workmen’s Compensation Law provides that “if an employer fail to secure the-payment of compensation for his injured employees and their dependents * * * an injured employee, or his legal representative in case death results from the injury, may, at his option, elect to claim compensation under this chapter, or to maintain an action in the courts for damages on account of such injury.”
Section 52 of the act provides that “ Failure to secure the payment of compensation shall have the effect of enabling the injured employee or his dependents to maintain an action for damages in the courts, as prescribed by section eleven of this chapter.”
These two sections are in discord. They do not work together. Either one or the other must be, to a certain extent, a nullity unless the courts harmonize them. The dependents of a deceased employee cannot maintain an action “as prescribed by section eleven,” for section 11 makes no provision whatever for an action by dependents. Therefore, we must hold either that the words “legal representative” in section 11 mean dependents, or that the word ‘ ‘ dependents ” in section 52 means legal representatives. This must be our position unless we are willing to hold that the effect of both sections (if we are to accept them literally) is to give a cause of action to either the legal representatives or the dependents. But this, probably, was not the intention of the Legislature. The spirit of the Workmen’s Compensation Law, as well as sound reasoning and precedent, require us to hold that the words “legal representative ” as used in section 11 should not be restricted to their narrow, legal, technical meaning hut should be so con*97strued by us as to avoid the interposition of any agency or delay between a dependent widow and the succor given by this humane law.
A “legal representative,” that is, an executor or administrator, could in no event have any interest in the award. An executor or administrator stands in the shoes of the deceased and represents the estate of the deceased — represents it, among other things, in its relation to creditors. But creditors have no claim and can never have any claim to awards under this act. (§ 33.) The compensation provided for in the act, in case of death, goes to the dependents to furnish food and shelter and support — not to the legal representatives to pay debts and commissions. The whole scheme of the law, in the prosecution of claims, is simplicity. Indirection, red tape, roundabout routes, the intervention of unnecessary parties and officials, useless delay — all this the Workmen’s Compensation Law seeks to avoid. Everything must be summary, simple and speedy. All superfluities are repugnant to the spirit of the act.
But we are not forced to take the initiative in holding that the expression “ legal representative ” does not necessarily mean executor or administrator. The Court of Appeals has established a precedent for us; a precedent even under normal laws. (Griswold v. Sawyer, 125 N. Y. 411.) But here we are dealing with an extraordinary statute, a statute modern and revolutionary and every word of which breathes summary justice. Therefore, if under the common law, the expression “ legal representative ” has been held flexible enough to mean “ next of kin,” a fortiori it should here be held flexible enough to mean dependents.
The award, except as to the penalty of fifty per cent, should be affirmed.
Award set aside and.matter remanded to Commission that the defendant may be given an opportunity to introduce such evidence as it may desire upon the nature of the employment of the deceased.